Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1, 4 – 9 and 12 – 15 are allowable, because prior art does not render obvious:
(Claim 1)  wherein a silicide layer is formed between the metal film and the plurality of third impurity regions,
wherein the metal film is connected to the plurality of third impurity regions via the silicide layer, and
wherein the silicide layer is not formed between the metal film and the semiconductor layer.
(Claim 9)  wherein a silicide layer formed between the metal film and the plurality of fourth impurity regions,
wherein the metal film is connected to the plurality of fourth impurity regions via the silicide layer, and
wherein the silicide layer is not formed between the metal film and the third impurity region.
(Claim 14)  (g) removing the semiconductor substrate;
(h) selectively forming a plurality of third impurity regions of the second conductivity type in the second main surface; and
(i) forming a metal film so as to cover the second main surface,
wherein the plurality of third impurity regions are arranged at a predetermined interval in a second direction intersecting the first direction in plan view and
wherein the metal film contacts both of the semiconductor layer and the plurality of third impurity regions in the second main surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
July 16, 2022